955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter Emmanuel BERNARD, Plaintiff-Appellant,v.L. SPEARS, Chairman;  Sergeant J. Berry;  Frank Mardavich;David A. Garraghty;  Kenny L. Osborne,Defendants-Appellees.Peter Emmanuel BERNARD, Plaintiff-Appellant,v.Kenny L. OSBORNE;  Frank Mardavich;  Sergeant J. Berry;Counselor C. Fowler, Defendants-Appellees.Peter Emmanuel BERNARD, Plaintiff-Appellant,v.Edward W. MURRAY;  Frank Mardavich;  K.L. Osborne;  DavidGarraghty;  Sergeant C. Watson, Defendants-Appellees.
Nos. 91-6668, 91-6669 and 91-6670.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 13, 1992.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond, Nos.  CA-91-610-A-R, CA-91-609-A-R, CA-91-607-A-R, James R. Spencer, District Judge.
Peter Emmanuel Bernard, appellant pro se.
E.D.Va.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Peter Emmanuel Bernard filed these suits under 42 U.S.C. § 1983 (1988) and sought leave to proceed in forma pauperis.*  The district court assessed filing fees in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed these cases without prejudice when Plaintiff failed to comply with the fee orders.   Plaintiff appeals.   Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeals.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The notices of appeal were timely filed under the reasoning of  Houston v. Lack, 487 U.S. 266 (1988)